Title: From Alexander Hamilton to Jeremiah Olney, [6 October 1788]
From: Hamilton, Alexander
To: Olney, Jeremiah


[New York, October 6, 1788]
Dr Sir
Your different favours have duly come to hand for which I thank you and for the trouble you have so obligingly taken to urge forward your delegation. Happily the affair has terminated to our wishes.
But My Dear Sir I cannot refrain from being particularly anxious for the accession of your state to the new system. Tis very important to the whole Union & particularly to the Northern part of it that you should become a member prior to the meeting of the Government. Can nothing be done to win or soften the opposition? It seems to me that Mr. Hazard if properly dealt with would not be inexorable; and as to Your Present Governor, the opinion I have heretofore entertained of his honesty will not permit me to suppose he will not afford his influence with the party to bring about the desireable event.
Let me know what are your prospects & whether we can do any thing here to promote the object.
Yrs. with great regard
A Hamilton
New York October 6. 1788
Col Olney

 